DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s RCE filed on 02/22/2021.
	Claims 1-19 are pending.

Response to Arguments
Applicant’s arguments filed on 01/25/2021 have been considered but they are not persuasive.
Applicant first argued that Gaurav does not suggest “obtaining hardware resource utilization data associated with the application, wherein the hardware resource utilization data is obtained at least by dynamically running a region of the received application for a first percentage of predetermined amount of time and using the obtained hardware resource utilization data as being applicable to rest of the predetermined amount of time”. However, Rider suggests the above (Fig. 5; paragraphs [0057]-[0061]; monitoring and obtaining hardware resource utilization data associated with an application, by executing the application for a specific amount of time (a percentage of predetermined amount of time; such as one hour), and utilizing the obtained hardware resource utilization data to calculate a probability density function for each core per time period (rest of the predetermined amount of time), based on the probability density function, assigning tasks to processor cores).
Applicant then argued the cited prior art do not teach the amended claim limitation of “receiving an application to run on a hardware processor, the application having unknown temperature data”. The examiner respectfully disagrees. Rider discloses (paragraph [0017]; “In another embodiment, allocating tasks without previous execution history is done by using power profiles preloaded into the mobile device… In one embodiment, these power profiles are used to control task allocation until the number of executions equals the amount that are used to create an execution history”; claims 1-4; creating temperature curves based on measured, recorded data, these curves and a history usage trend are used for future predictive loading with known applications, are utilized to assign tasks). Therefore, Rider suggests receiving an application having unknown temperature data (no previous execution history), using the preloaded power profile first, until accumulating enough executions to create an execution history (now application becomes having known temperature data), then using the execution history to predict future temperature curves for task assignment).
The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (US PGPUB 2017/0083383) hereinafter Rider, in view of Wu et al. (US PGPUB 2012/0233477) hereinafter Wu, in view of Acun et al. (Neural Network-Based Task Scheduling with Preemptive Fan Control, 2016 4th International Workshop on Energy Efficient Supercomputing) hereinafter Acun.

Per claim 1, Rider discloses “a computer-implemented method, comprising: receiving an application to run on a hardware processor, the application having unknown temperature data, the hardware processor comprising a plurality of cores; obtaining hardware resource utilization data associated with the application” (claims 1-4, 7, paragraphs [0013][0014][0017][0034]; a multicore processor executing an application comprised of tasks; “In another embodiment, allocating tasks without previous execution history is done by using power profiles preloaded into the mobile device… In one embodiment, these power profiles are used to control task allocation until the number of executions equals the amount that are used to create an execution history”; receiving an application having unknown temperature data (no previous execution history), using the preloaded power profile first, until accumulating enough executions to create an execution history; obtaining a history usage trend for future predictive loading of a known application, the history usage information contains temperature, power and other measured metrics); “wherein the hardware resource utilization data is obtained at least by dynamically running a region of the received application for a first percentage of predetermined amount of time and using the obtained hardware resource utilization data as being applicable to rest of the predetermined amount of time” (Fig. 5; paragraphs [0057]-[0061]; monitoring and obtaining hardware resource utilization data associated with an application, by executing the application for a specific amount of time (a percentage of predetermined amount of time; such as one hour), and utilizing the obtained hardware resource utilization data to calculate a probability density function for each core per time period (rest of the predetermined amount of time), based on the probability density function, assigning tasks to processor cores); “with the hardware resource utilization data associated with the application, predicting core temperature associated with running the application on a core of the hardware processor; and based on the core temperature predicted, controlling the plurality of cores to run selective tasks associated with the application (claims 1-4, 7, paragraphs [0014][0020][0023][0034]; creating temperature curves based on measured, recorded data, these curves and a history usage trend are used for future predictive loading with known applications, 
While Rider discloses obtaining hardware resource utilization data associated with the application” (claims 1-4, 7, paragraphs [0013][0014][0034]), Rider does not explicitly disclose “the dynamically running performing periodically to capture code phase changes”. However, Wu suggests “wherein the hardware resource utilization is obtained at least by dynamically running a region of the received application for a predetermined amount of time and the dynamically running performing periodically to capture code phase changes” (paragraphs [0053]-[0056]; monitoring and collecting an application’s performance metrics including hardware resource utilization information over a period of time; examples of performance metrics include: an amount of time to execute a code region, a number of times a code regions is encountered/executed, an amount of power consumed during execution of a code region, an amount of time spent in different power states during execution of a code region, a thermal density during execution of a code segment; detecting and counting recurrence pattern of a code segment (monitoring the dynamically executing and re-executing of the code segment); identifying a hot code section based on the monitoring (i.e. capturing code phase changes from cold code to hot code or from hot code to cold code)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider and Wu to collect runtime performance metrics (including resource utilization information) of a portion of the received application over a period of time, as the runtime performance metrics can be used to optimize the code execution on difference cores (Wu, abstract).
While Rider discloses utilizing usage history information (measured core temperature) to predict core temperature for executing an application and to assign cores to execute the application, Rider does not explicitly disclose executing a trained neural network with the hardware resource utilization data associated with the application to predict core temperature and wherein the trained neural network parameterizes at least fan speed and cooling liquid flow associated with the hardware processor. However, Rider (paragraph [0051]) discloses utilizing a predictive machine learning technique on the hardware resource utilization data to assign a task to execute on a core. Acun further suggests executing a trained neural network with the hardware resource utilization data associated with the application to predict core temperature and wherein the trained neural network parameterizes at least fan speed and cooling liquid flow associated with the hardware processor (abstract; Fig. 1; page 77, right column; “We use our neural network temperature predictor in a novel thermal-aware load balancing algorithm that balances core temperatures, and utilizes a preemptive fan control mechanism. Our algorithm achieves temperature balance by greedily moving work from high-temperature cores to low-temperature cores. The neural network is used to predict how much workload must be moved to achieve the desired temperature balance”; utilizing a neural network predictor to predict thermal profile of cores of a multicore platform; the neural network thermal predictor is trained and applied to predict the temperature based on the input data; the training data consists of inputs i.e. utilization of the chip components and fan speed and produces output of temperature estimations). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider, Wu and Acun to utilize a neural network prediction engine (a type of machine learning) to predict thermal profile (temperatures) of cores, and to assign tasks to different cores, to improve cooling efficiency and reduce cost (Acun, abstract).

Per claim 2, Rider further discloses “wherein the controlling comprises distributing tasks associated with the application across the plurality of cores to run, based on the core temperature” (claims 1-4, 7, paragraph [0039]; assigning multiple tasks to a plurality of cores based on usage history, which comprises core temperature data).

the obtaining comprises receiving historical usage data associated with the application” (claims 1-4, 7; paragraph [0015]; receiving historical usage data associated with an application).

Per claim 4, Acun further suggests “pre-processing the hardware resource utilization data and wherein the trained neural network is executed with the pre-processed hardware resource utilization data” (Fig. 1; page 82, right column; input raw data include CPU utilization data, raw data is pre-processed).

Per claim 5, Rider in combination with Acun suggests “wherein a neural network is trained based on hardware resource utilization data associated with a plurality of applications, to produce the trained neural network” (Rider: paragraphs [0023][0051]; receiving historical usage data associated with multiple application, utilizing the historical usage data to training a machine learning technique; Acun  (abstract; Fig. 1 page 77, right column; utilizing a neural network predictor to predict thermal profile of cores of a multicore platform; the neural network thermal predictor is trained and applied to predict the temperature based on the input data)).

Per claim 6, Rider further discloses “wherein the plurality of applications is profiled to determine the hardware resource utilization data associated with a plurality of applications” (paragraphs [0014][0015]; monitoring usage data associated with predetermined (multiple) applications).

wherein the hardware resource utilization data comprises data associated with usage of at least one of a hardware core, a hardware memory, a fan and a liquid flow component” (claims 1-4, 7; historical usage data includes core temperature and frequency data).

Per claim 8, Rider discloses “a computer readable storage medium storing a program of instructions executable by a machine to perform a method comprising: receiving hardware resource utilization data and corresponding core temperature data associated with running a plurality of applications” (claims 1, 7, paragraphs [0013][0014][0015][0034]; monitoring usage data associated with predetermined (multiple) applications, obtaining a history usage trend for future predictive loading of known applications, the history usage information contains temperature, power and other measured metrics); “wherein the hardware resource utilization data is obtained at least by dynamically running a region of the received application for a first percentage of predetermined amount of time and using the obtained hardware resource utilization data as being applicable to rest of the predetermined amount of time” (Fig. 5; paragraphs [0057]-[0061]; monitoring and obtaining hardware resource utilization data associated with an application, by executing the application for a specific amount of time (a percentage of predetermined amount of time; such as one hour), and utilizing the obtained hardware resource utilization data to calculate a probability density function for each core per time period (rest of the predetermined amount of time), based on the probability density function, assigning tasks to processor cores); “based on the hardware resource utilization data and corresponding core temperature data, training a machine to predict a future core temperature given usage data of an input application with unknown temperature data to run on a hardware processor (claims 1-4, 7, paragraphs [0014][0017][0020][0023][0034][0051]; “In another embodiment, allocating tasks without previous execution history is done by using power profiles preloaded into the mobile device… In one embodiment, these power profiles are used to control task allocation until the number of executions equals the amount that are used to create an execution history”; receiving an application having unknown temperature data (no previous execution history), using the preloaded power profile first, until accumulating enough executions to create an execution history; obtaining a history usage trend for future predictive loading of a known application, the history usage information contains temperature, power and other measured metrics creating temperature curves based on measured, recorded data, these curves and a history usage trend are used for future predictive loading with known applications, are utilized to assign tasks; i.e. assigning tasks of an application to different cores based on the temperature prediction curves; utilizing a predictive machine learning technique on the hardware resource utilization data to assign a task to execute on a core).
While Rider discloses obtaining hardware resource utilization data associated with the application” (claims 1-4, 7, paragraphs [0013][0014][0034]), Rider does not explicitly disclose “the dynamically running performing periodically to capture code phase changes”. However, Wu suggests “wherein the hardware resource utilization is obtained at least by dynamically running a region of the received application for a predetermined amount of time and the dynamically running performing periodically to capture code phase changes” (paragraphs [0053]-[0056]; monitoring and collecting an application’s performance metrics including hardware resource utilization information over a period of time; examples of performance metrics include: an amount of time to execute a code region, a number of times a code regions is encountered/executed, an amount of power consumed during execution of a code region, an amount of time spent in different power states during execution of a code region, a thermal density during execution of a code segment; detecting and counting recurrence pattern of a code segment (monitoring the dynamically executing and re-executing of the code segment); identifying a hot code section based on the monitoring (i.e. capturing code phase changes from cold code to hot code or from hot code to cold code)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider and Wu to collect 
While Rider discloses utilizing usage history information (measured core temperature) to predict core temperature for executing an application and to assign cores to execute the application, Rider does not explicitly disclose the training comprising building a neural network according to configured hyperparameters and allowing the neural network to learn autonomously to predict the future core temperature based on the hardware resource utilization data and corresponding core temperature data and wherein the neural network parameterizes at least fan speed and cooling liquid flow associated with the hardware processor. However, Rider (paragraph [0051]) discloses utilizing a predictive machine learning technique on the hardware resource utilization data to assign a task to execute on a core. Acun further suggests above limitations (abstract; Fig. 1 page 77, right column; “We use our neural network temperature predictor in a novel thermal-aware load balancing algorithm that balances core temperatures, and utilizes a preemptive fan control mechanism. Our algorithm achieves temperature balance by greedily moving work from high-temperature cores to low-temperature cores. The neural network is used to predict how much workload must be moved to achieve the desired temperature balance”; utilizing a neural network predictor to predict thermal profile of cores of a multicore platform; the neural network thermal predictor is trained and applied to predict the temperature based on the input data; the training data consists of inputs i.e. utilization of the chip components and fan speed and produces output of temperature estimations (i.e. fan speed data is turned into trained parameters); page 82, right column; “the neural network parameters such as weights, biases, and min/max values are extracted, and transferred into parameters stored in the CHARM++ runtime system)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider, Wu and Acun to utilize a neural network prediction engine (a type of machine learning) to predict thermal profile (temperatures) of cores, and to assign tasks to different cores, to improve cooling efficiency and reduce cost (Acun, abstract).

Per claim 9, Rider further discloses “profiling each of the plurality of applications running on at least one hardware processor to determine the hardware resource utilization data and corresponding core temperature data” (paragraphs [0014][0015][0023]-[0025]; monitoring usage data associated with predetermined applications; using application signature to determine a corresponding historical usage data for the particular application).

Per claim 10, Rider further discloses “storing the hardware resource utilization data and corresponding core temperature data in a database of application profiles” (paragraphs [0014][0015][0023]-[0025]; usage history memory storing a plurality of usage history data; using application signature to determine a corresponding historical usage data for the particular application).

Per claim 11, Acun further suggests “determining hardware resource usage associated with running the input application; running the neural network with data associated with the hardware resource usage as input, the neural network outputting the future core temperature associated with running the input application” (abstract; Fig. 1; page 77, right column; utilizing a neural network predictor to predict thermal profile of cores of a multicore platform; the neural network thermal predictor is trained and applied to predict the temperature based on the input data; the training data consists of inputs i.e. utilization of the chip components and fan speed and produces output of temperature estimations).

based on the future core temperature, distributing tasks associated with the input application to a plurality of cores associated with the hardware processor, the plurality of cores executing the tasks respectively” (claims 1-4, 7, paragraphs [0014][0020][0023][0034]; creating temperature curves based on measured, recorded data, these curves and a history usage trend are used for future predictive loading with known applications, are utilized to assign tasks; i.e. assigning tasks of an application to different cores based on the temperature prediction curves). Acun further suggests predicting future core temperature by the neural network (abstract; Fig. 1; page 77, right column; utilizing a neural network predictor to predict thermal profile of cores of a multicore platform; the neural network thermal predictor is trained and applied to predict the temperature based on the input data; the training data consists of inputs i.e. utilization of the chip components and fan speed and produces output of temperature estimations).

Claims 13-19 are rejected under similar rationales as claims 1-7.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193